        Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS LLC,                            §
           Plaintiff                             §
                                                 §       W-20-CV-00456-ADA
-v-                                              §       W-20-CV-00458-ADA
                                                 §
MICROSOFT CORPORATION,                           §
           Defendant                             §
                                                 §


                             CLAIM CONSTRUCTION ORDER

       The Court held a Markman hearing on March 23, 2021. During that hearing, the Court

provided its final constructions. The Court now enters those claim constructions.



SIGNED this 23rd day of March, 2021.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 2 of 15




            Term                    Plaintiff’s Proposed       Defendants’ Proposed                Court’s Final Construction
                                       Construction                 Construction
“an emergency call router”     Plain and ordinary meaning   “back-up call router that is       “call router that is operable at
                                                            operable only when the             least when the communication
(’868 Patent, Claims 1, 18)                                 communication link fails”          link fails”

[Proposed by Defendant]

“access gateway”               Plain and ordinary meaning   “gateway coupled to the packet     “a gateway that is coupled to1
                                                            data network for                   a communication network and
(’868 Patent, Claims 1, 18)                                 communication with a               to a softswitch, and that
                                                            softswitch”                        facilitates communications
[Proposed by Defendant]                                                                        between telephonic stations”
                                                                                               1
                                                                                                – “coupled to” includes both
                                                                                               direct and indirect coupling

“target gateway”               Plain and ordinary meaning   “gateway coupled to the            Plain-and-ordinary meaning
                                                            emergency call router and          wherein the target gateway is
(’868 Patent, Claims 1, 18)                                 separate from the access           separate from the access
                                                            gateway”                           gateway.
[Proposed by Defendant]

“selectably operable”          Plain and ordinary meaning   “deciding whether to permit a      Plain and ordinary meaning
                                                            call to be routed based on call-
(’868 Patent, Claims 1, 13)                                 type or call priority”

“selectably routing”

(’868 Patent, Claim 18)

[Proposed by Defendant]
                           Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 3 of 15




             Term                      Plaintiff’s Proposed         Defendants’ Proposed         Court’s Final Construction
                                           Construction                  Construction
“… wherein said emergency         Plain and ordinary meaning;   Indefinite                      Indefinite
call muter is further for         not indefinite
determining whether the call of
the selected call-type shall be
completable by way of the
normal-operation
communication link and for
rerouting a call request to the
local-network alternate station
upon determination that the
call completion by way of the
normal-operation
communication link”

(’868 Patent, Claim 12)

[Proposed by Defendant]

“presentity” / “presentities”     Plain and ordinary meaning    “the entity whose presence is   “an entity (e.g., person, group
                                                                being represented”              of people, service (e.g.,
(’550 Patent, Claims, 1, 8, 11)                                                                 software application or data),
                                                                                                device or equipment (e.g.,
[Proposed by Defendant]                                                                         computer, fax machine or copy
                                                                                                machine) and a facility (e.g., a
                                                                                                room, an office or a building)
                                                                                                that has associated presence
                                                                                                state (e.g., on the phone, hotel
                                                                                                room has been cleaned, etc.).”
                           Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 4 of 15




             Term                      Plaintiff’s Proposed        Defendants’ Proposed           Court’s Final Construction
                                          Construction                  Construction
“presence contributors”           Plain and ordinary meaning   “an entity that provides          “an entity (e.g., devices (e.g.,
                                                               presence information about a      telephone, printer or fax
(’550 Patent, Claims, 1, 8, 11)                                presentity to a presence server   machine), services, software
                                                               or presence agent”                applications, facilities and
[Proposed by Defendant]                                                                          users (e.g., user presentity,
                                                                                                 administrator, personnel and
                                                                                                 other users)) that provides
                                                                                                 presence information about a
                                                                                                 presentity to at a presence
                                                                                                 server or presence agent”
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 5 of 15




            Term                        Plaintiff’s Proposed            Defendants’ Proposed             Court’s Final Construction
                                            Construction                      Construction
“means for defining access         Plain and ordinary meaning,       Subject to 35 U.S.C. § 112 ¶ 6.    Subject to 35 U.S.C. § 112 ¶ 6.
rules for each of said presence    not subject to 35 U.S.C. § 112
contributors, said access rules    ¶ 6.                              Function: defining access
associated with each of said                                         rules for each of said presence    Function: defining access
presence contributors defining     But if the Court deems this       contributors, said access rules    rules for each of said presence
respective rights and privileges   term is subject to 35 U.S.C. §    associated with each of said       contributors
of said presence contributors to   112 ¶ 6:                          presence contributors defining
access said presence                                                 respective rights and privileges   Structure: presence server 160
information of said presentity     Function: defining access         of said presence contributors to   and presence agent 150, and
after said presence contributors   rules for each of said presence   access said presence               equivalents thereof
have provided said presence        contributors                      information of said presentity
information to said presence                                         after said presence contributors   Algorithm: none. Term is
server”                            Structure: multiple access        have provided said presence        indefinite for failure to
                                   presence agent with presence      information to said presence       disclosure algorithm for
(’550 Patent, Claim 1)             server, and equivalents thereof   server.                            performing the structure.

[Proposed by Defendant]            Furthermore, if the Court         Structure: presentity 110
                                   deems disclosure of an            along with presence server 160
                                   algorithm is required:            and presence agent 150

                                   Algorithm: define respective      Algorithm that must be
                                   rights and privileges of          included in the Structure:
                                   presence contributors to access   Not Disclosed
                                   the presence information of a
                                   presentity                        Term is Indefinite for failure
                                                                     to disclose structure including
                                                                     algorithm for performing the
                                                                     function
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 6 of 15




            Term                        Plaintiff’s Proposed           Defendants’ Proposed             Court’s Final Construction
                                           Construction                      Construction
“means for authenticating one      Plain and ordinary meaning,      Subject to 35 U.S.C. § 112 ¶ 6.    Subject to 35 U.S.C. § 112 ¶ 6.
of said presence contributors to   not subject to 35 U.S.C. § 112
determine said access rules        ¶ 6.                             Function: authenticating one
associated with said one of                                         of said presence contributors to   Function: authenticating one
said presence contributors”        But if the Court deems this      determine said access rules        of said presence contributors to
                                   term is subject to 35 U.S.C. §   associated with said one of        determine said access rules
(’550 Patent, Claim 1)             112 ¶ 6:                         said presence contributors         associated with said one of
                                                                                                       said presence contributors
[Proposed by Defendant]            Function: authenticating one     Structure: presence server
                                   of said presence contributors    160 and presence agent 150         Structure: presence server 160
                                   to determine said access rules                                      and presence agent 150, and
                                   associated with said one of      Algorithm that must be             equivalents thereof
                                   said presence contributors       included in the Structure:
                                                                    Not Disclosed                 Algorithm: determine if said
                                   Structure: multiple access                                     presence contributor is
                                   presence agent with presence Term is Indefinite for failure to authenticated based on
                                   server, and equivalents thereof disclose structure including   provided authentication
                                                                   algorithm for performing the   credentials as described in
                                   Furthermore, if the Court       function                       1:32-34, 2:21-26, 6:44-53, 7:4-
                                   deems disclosure of an                                         12, 7:42-47, 8:5-22, Fig. 5.
                                   algorithm is required:

                                   Algorithm: determine if said
                                   presence contributor is
                                   authenticated based on
                                   provided authentication
                                   credentials
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 7 of 15




“means for enabling access to    Plain and ordinary meaning,        Subject to 35 U.S.C. § 112 ¶ 6.   Subject to 35 U.S.C. § 112 ¶ 6.
said presence information of     not subject to 35 U.S.C. § 112
said presentity by said one of   ¶ 6.                               Function: enabling access to
said presence contributors                                          said presence information of      Function: enabling access to
based on said access rules       But if the Court deems this        said presentity by said one of    said presence information of
associated with said one of      term is subject to 35 U.S.C. §     said presence contributors        said presentity by said one of
said presence contributors”      112 ¶ 6:                           based on said access rules        said presence contributors
                                                                    associated with said one of       based on said access rules
(’550 Patent, Claim 1)           Function: enabling access to       said presence contributors        associated with said one of
                                 said presence information of                                         said presence contributors
[Proposed by Defendant]          said presentity by said one of     Structure: presence server
                                 said presence contributors         160, presence agent 150,          Structure: presence server 160
                                 based on said access rules         presence user agent 140, and      and presence agent 150, and
                                 associated with said one of        communications network 130        equivalents thereof
                                 said presence contributors
                                                                 Algorithm that must be            Algorithm: N/A
                                 Structure: multiple access      included in the Structure:
                                 presence agent with presence Not Disclosed
                                 server, and equivalents thereof
                                                                 Term is Indefinite for failure to
                                 Furthermore, if the Court       disclose structure including
                                 deems disclosure of an          algorithm for performing the
                                 algorithm is required:          function

                                 Algorithm: determine access
                                 rules for said one of said
                                 presence contributors and
                                 granting said one of said
                                 presence contributors the
                                 rights and privileges associated
                                 with said access rules
                           Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 8 of 15




“means for enabling access         Plain and ordinary meaning,       Subject to 35 U.S.C. § 112 ¶ 6.    Subject to 35 U.S.C. § 112 ¶ 6.
further includes means for         not subject to 35 U.S.C. § 112
filtering said presence            ¶ 6.                              “means for enabling access
information of said presentity                                       further includes means for         Function 1 of 2: filtering said
based on said access rules of      But if the Court deems this       filtering said presence            presence information of said
said one of said presence          term is subject to 35 U.S.C. §    information of said presentity     presentity based on said access
contributors to produce filtered   112 ¶ 6, and to the extent        based on said access rules of      rules of said one of said
presence information and           Defendant’s proposal is           said one of said presence          presence contributors to
means for providing said           understandable:                   contributors to produce filtered   produce filtered presence
filtered presence information                                        presence information”              information.
to said one of said presence       Function 1 of 2: filtering said
contributors”                      presence information of said      Function 1: filtering said         Structure 1 of 2: presence
                                   presentity based on said          presence information of said       server 160 and presence agent
(’550 Patent, Claim 1)             access rules of said one of       presentity based on said access    150, and equivalents thereof
                                   said presence contributors to     rules of said one of said
[Proposed by Defendant]            produce filtered presence         presence contributors to           Algorithm 1 of 2: The
                                   information                       produce filtered presence          algorithm as described in 4:44-
                                                                     information                        55
                                   Structure 1 of 2: multiple
                                   access presence agent with        Structure 1: presence server       Function 2 of 2: providing
                                   presence server, and              160 and presence agent 150         said filtered presence
                                   equivalents thereof               with access rules 210              information to said one of said
                                                                                                        presence contributors
                                   Furthermore, if the Court         Algorithm that must be
                                   deems disclosure of an            included in the Structure 1:       Structure 2 of 2: presence
                                   algorithm is required:            Not Disclosed                      server 160 and presence agent
                                                                                                        150, and equivalents thereof
                                   Algorithm 1 of 2: select some     Term is Indefinite for failure to
                                   or all of said presentity’s       disclose structure including      Algorithm 2 of 2: none. Term
                                   presence information to allow     algorithm for performing the      is indefinite for failure to
                                   said one of said presence         function                          disclose structure including
                                   contributor to access or view                                       algorithm for performing the
                                                                                                       function.
       Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 9 of 15




Term              Plaintiff’s Proposed              Defendants’ Proposed           Court’s Final Construction
                      Construction                       Construction
             Function 2 of 2: providing        “means for providing said
             said filtered presence            filtered presence information
             information to said one of said   to said one of said presence
             presence contributors             contributors”

             Structure 2 of 2: multiple        Function 2: providing said
             access presence agent with        filtered presence information
             presence server, and              to said one of said presence
             equivalents thereof               contributors

             Furthermore, if the Court         Structure 2: presence server
             deems disclosure of an            160, presence agent 150,
             algorithm is required:            presence user agent 140, and
                                               communications network 130
             Algorithm 2 of 2: allow said      or 135
             one of said presence
             contributor to access or view     Algorithm that must be
             the selected some or all of       included in the Structure 2:
             said presentity’s presence        Not Disclosed
             information
                                               Term is Indefinite for failure to
                                               disclose structure including
                                               algorithm for performing the
                                               function
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 10 of 15




“means for enabling access         Plain and ordinary meaning,       Subject to 35 U.S.C. § 112 ¶ 6.    Subject to 35 U.S.C. § 112 ¶ 6.
further includes means for         not subject to 35 U.S.C. § 112
enabling said one of said          ¶ 6.                              Function: enabling said one of
presence contributors to update                                      said presence contributors to      Function: enabling said one of
said presence information of       But if the Court deems this       update said presence               said presence contributors to
said presentity based on said      term is subject to 35 U.S.C. §    information of said presentity     update said presence
access rules of said one of said   112 ¶ 6:                          based on said access rules of      information of said presentity
presence contributors”                                               said one of said presence          based on said access rules of
                                   Function: enabling said one       contributors                       said one of said presence
(’550 Patent, Claim 1)             of said presence contributors                                        contributors
                                   to update said presence           Structure: presence
[Proposed by Defendant]            information of said presentity    contributors 120, presence         Structure: presence server 160
                                   based on said access rules of     server 160, presence agent 150     and presence agent 150, and
                                   said one of said presence         with access rules 210, presence    equivalents thereof
                                   contributors                      user agent 140, and
                                                                     communications network 130         Algorithm: none. Term is
                                    Structure: multiple access                                          indefinite for failure to
                                    presence agent with presence Algorithm that must be                 disclose structure including
                                    server, and equivalents thereof included in the Structure:          algorithm for performing the
                                                                    Not Disclosed                       function.
                                    Furthermore, if the Court
                                    deems disclosure of an          Term is Indefinite for failure to
                                    algorithm is required:          disclose structure including
                                                                    algorithm for performing the
                                   Algorithm: providing one of      function
                                   said presence contributors the
                                   ability to set/change the
                                   presence information of said
                                   presentity subject to any limits
                                   on the ability according to said
                                   access rules
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 11 of 15




“means for enabling access        Plain and ordinary meaning,        Subject to 35 U.S.C. § 112 ¶ 6.     Subject to 35 U.S.C. § 112 ¶ 6.
further includes means for        not subject to 35 U.S.C. § 112
enabling said one of said         ¶ 6.                               Function: enabling said one of
presence contributors to define                                      said presence contributors to       Function: enabling said one of
preference information            But if the Court deems this        define preference information       said presence contributors to
associated with said presence     term is subject to 35 U.S.C. §     associated with said presence       define preference information
information of said presentity    112 ¶ 6:                           information of said presentity      associated with said presence
based on said access rules of                                        based on said access rules of       information of said presentity
said one of said presence         Function: enabling said one of     said one of said presence           based on said access rules of
contributors”                     said presence contributors to      contributors                        said one of said presence
                                  define preference information                                          contributors
(’550 Patent, Claim 1)            associated with said presence      Structure: presence server
                                  information of said presentity     160, presence agent 150 with        Structure: presence server 160
[Proposed by Defendant]           based on said access rules of      access rules 210, presence user     and presence agent 150, and
                                  said one of said presence          agent 140, and                      equivalents thereof
                                  contributors                       communications network 130
                                                                                                         Algorithm: none. Term is
                                  Structure: multiple access         Algorithm that must be              indefinite for failure to
                                  presence agent with presence       included in the Structure:          disclose structure including
                                  server, and equivalents thereof    Not Disclosed                       algorithm for performing the
                                                                                                         function.
                                  Furthermore, if the Court          Term is Indefinite for failure to
                                  deems disclosure of an             disclose structure including
                                  algorithm is required:             algorithm for performing the
                                                                     function
                                  Algorithm: providing one of
                                  said presence contributors the
                                  ability to set/change the
                                  preference information of said
                                  presentity subject to any limits
                                  on the ability according to said
                                  access rules
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 12 of 15




“means for authenticating       Plain and ordinary meaning,      Subject to 35 U.S.C. § 112 ¶ 6.   Subject to 35 U.S.C. § 112 ¶ 6.
further includes means for      not subject to 35 U.S.C. § 112
assigning authentication        ¶ 6.                             “means for assigning
credentials to each of said                                      authentication credentials to     Function 1 of 2: assigning
presence contributors and       But if the Court deems this      each of said presence             authentication credentials to
means for receiving said        term is subject to 35 U.S.C. §   contributors”                     each of said presence
authentication credentials of   112 ¶ 6, and to the extent                                         contributors
said one of said presence       Defendant’s proposal is          Function 1: assigning
contributors to authenticate    understandable:                  authentication credentials to     Structure 1 of 2: presence
said one of said presence                                        each of said presence             server 160 and presence agent
contributors”                   Function 1 of 2: assigning       contributor                       150, and equivalents thereof
                                authentication credentials to
(’550 Patent, Claim 4)          each of said presence            Structure 1: presentity 110       Algorithm 1 of 2: N/A
                                contributors                     and presence server 160 with
[Proposed by Defendant]                                          presence agent 150                Function 2 of 2: receiving said
                                Structure 1 of 2: multiple                                         authentication credentials of
                                access presence agent with       Algorithm that must be            said one of said presence
                                presence server, and             included in the Structure 1:      contributors to authenticate
                                equivalents thereof.             Not Disclosed                     said one of said presence
                                                                                                   contributors
                                Furthermore, if the Court        Term is Indefinite for failure to
                                deems disclosure of an           disclose structure including      Structure 2 of 2: presence
                                algorithm is required:           algorithm for performing the      server 160 and presence agent
                                                                 function                          150, and equivalents thereof
                                Algorithm 1 of 2: associating
                                authentication credentials with “means for receiving said          Algorithm 2 of 2: N/A
                                each of said presence           authentication credentials of
                                contributor                     said one of said presence
                                                                contributors to authenticate
                                Function 2 of 2: receiving      said one of said presence
                                said authentication credentials contributors”
                                of said one of said presence
                                contributors to authenticate
       Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 13 of 15




Term              Plaintiff’s Proposed          Defendants’ Proposed            Court’s Final Construction
                     Construction                    Construction
             said one of said presence      Function 2: receiving said
             contributors                   authentication credentials of
                                            said one of said presence
             Structure 2 of 2: multiple     contributors to authenticate
             access presence agent with     said one of said presence
             presence server, and           contributors
             equivalents thereof
                                            Structure 2: presence
             Furthermore, if the Court      contributors 120, presence
             deems disclosure of an         server 160, presence agent
             algorithm is required:         150, presence user agent 140,
                                            and communications network
             Algorithm 2 of 2: not required 130 or 135
             under In re Katz Interactive
             Call Processing Patent Litig., Algorithm that must be
             639 F.3d 1303 (Fed. Cir. 2011) included in the Structure 2:
                                            Not Disclosed

                                            Term is Indefinite for failure to
                                            disclose structure including
                                            algorithm for performing the
                                            function
                          Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 14 of 15




“means for enabling further      Plain and ordinary meaning,      Subject to 35 U.S.C. § 112 ¶ 6.    Subject to 35 U.S.C. § 112 ¶ 6.
includes means for enabling      not subject to 35 U.S.C. § 112
access to said presence          ¶ 6.                             Function: enabling access to
information of said presentity                                    said presence information of       Function: enabling access to
by multiple ones of said         But if the Court deems this      said presentity by multiple        said presence information of
presence contributors            term is subject to 35 U.S.C. §   ones of said presence              said presentity by multiple
simultaneously based on said     112 ¶ 6:                         contributors simultaneously        ones of said presence
respective access rules                                           based on said respective access    contributors simultaneously
associated with said multiple    Function: enabling access to     rules associated with said         based on said respective access
ones of said presence            said presence information of     multiple ones of said presence     rules associated with said
contributors”                    said presentity by multiple      contributors                       multiple ones of said presence
                                 ones of said presence                                               contributors
(’550 Patent, Claim 6)           contributors simultaneously      Structure: presence server
                                 based on said respective         160, presence agent 150,           Structure: presence server 160
[Proposed by Defendant]          access rules associated with     presence user agent 140, and       and presence agent 150, and
                                 said multiple ones of said       communications network 130         equivalents thereof
                                 presence contributors
                                                                 Algorithm that must be              Algorithm: none. Term is
                                 Structure: multiple access      included in the Structure:          indefinite for failure to
                                 presence agent with presence Not Disclosed                          disclose structure including
                                 server, and equivalents thereof                                     algorithm for performing the
                                                                 Term is Indefinite for failure to   function.
                                 Furthermore, if the Court       disclose structure including
                                 deems disclosure of an          algorithm for performing the
                                 algorithm is required:          function

                                 Algorithm: provide access by
                                 multiple ones of said presence
                                 contributors simultaneously to
                                 said presence information of
                                 said presentity, each of said
                                 presence contributors possibly
                                 having different rights and
       Case 6:20-cv-00456-ADA Document 62 Filed 03/23/21 Page 15 of 15




Term               Plaintiff’s Proposed    Defendants’ Proposed   Court’s Final Construction
                      Construction             Construction
             privileges to said presence
             information based on said
             respective access rules
